Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to the Applicant Election filled on 06/16/2022. Currently, claims 1-20 are pending in the application. Claims 10-20 are withdrawn from Consideration.

Election/Restrictions

Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-selected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/16/2022.


Claim Objections

Claim 7 is objected to because of the following informalities: Where it recites “and electrically connected to the first wiring” in lines 3-4 should be “electrically connected to the first wiring”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C. 103 as being obvious over NISHIWAKI et al (US 20190081173 A1) in view of Ogura et al (US 20190006495 A1).

Regarding claim 1,  Figures 1-4 and 19 of NISHWAKI disclose a semiconductor device, comprising: 
a semiconductor layer (18+20+22, [0039] and [0066]) having a first surface (top surface in the Figure 3A) in which a plurality of trenches (CT1/CT2/CT3, please see Figure 19, [0127]) each extending along a first direction (left to right in the Figure 19) are arranged along a second direction (bottom to top direction in the Figure 19) perpendicular to the first direction; 
a first electrode (14, [0047]) on a second surface (bottom surface) of the semiconductor layer; 
a second electrode (12, [0046]) on the first surface of the semiconductor layer; and 
a control electrode (30, [0039]) inside one or more of the trenches, wherein the plurality of trenches (CT1/CT2/CT3, please see Figure 19, [0127]) includes first (CT2), second (CT3), and third trenches (CT1), and the third trench (CT1) extends beyond the end of each of the first (CT2) and second (CT3) trenches along the first direction.

NISHIWAKI do not teach that the first (CT2) and second (CT3) trenches  are connected to each other via a first connector at an end in the first direction (left to right in the Figure) of each of the first and second trenches.

However, Ogura is a pertinent art which teaches an IGBT, wherein Figure 15 of Ogura teaches an specific IGBT wherein each of the gate electrodes 17 are electrically connected to a first gate pad 52 via a first gate wiring not shown. Similarly, each of the fourth electrodes 19 are conveniently referred to as second gate electrodes 19 are electrically connected to a second gate pad 53 via a second gate wiring not shown. The first gate electrodes 17 and the second gate electrodes 19 are electrically separated from each other, and are configured to be given with control voltages independently and lower ON resistance is achieved ([0092] and [0099]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor device of NISHIWAKI such that the first (CT2, Figure 19 of NISHIWAKI) and second (CT3) trenches  are connected to each other via a first connector at an end in the first direction (left to right) of each of the first and second trenches in order to supply voltages separately to electrode (32, Figure 3A of NISHIWAKI) and lower ON resistance according to the teaching of Ogura ([0099]).



Regarding claim 2, Figures 1-4 and 19 of NISHWAKI in view of Ogura teach that the semiconductor device according to claim 1, further comprising: 
a third electrode (32, [0039], Figure 3 of NISHIWAKI) inside each of the trenches, wherein the control electrode (30) is inside each of the trenches between the second (12) and third (32) electrodes, and the third electrodes (32) inside each of the first and second trenches are electrically connected by portions of the third electrodes through the first connector (according to the teaching of Figure 15 of Ogura, electrodes 19, equivalent to third electrode in NISHIWAKI, are connected).

Regarding claim 3, Figures 1-4 and 19 of NISHWAKI disclose that the semiconductor device according to claim 2, wherein the semiconductor layer includes a first conductivity type first semiconductor layer (18, n-type), a second conductivity type (p-type) second semiconductor layer (20), and a first conductivity type (n-type) third semiconductor layer (22), the third electrode (32) is electrically insulated from the first semiconductor layer by a first insulating film (34), and the control electrode (30) is electrically insulated from: the second  and third semiconductor layers (20 and 22) by a second insulating film (34a), the third electrode (32) by a third insulating film (34b), and the second electrode (12) by a fourth insulating film (46 above 30).

Regarding claim 4, Figures 1-4 and 19 of NISHWAKI disclose that the semiconductor device according to claim 3, wherein the second electrode (12) contacts the fourth insulating film (46) and the third semiconductor layer (22).

Regarding claim 5, Figures 1-4 and 19 of NISHWAKI disclose that the semiconductor device according to claim 3, wherein the first conductivity type is n-type (type of 18), and the second conductivity type is p-type (type of 20).

Regarding claim 6, Figures 1-4 and 19 of NISHWAKI do not teach that the semiconductor device according to claim 2, wherein the third electrode (32) is electrically connected to the second electrode (12, source electrode).

However, Figure 20 of Ogura, which is pertinent here, teaches that a third electrode 19 is connected to source electrode 11 in order to lower turn-off loss at the period of turn-off ([0127]-[0130]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor device of NISHIWAKI such that the third electrode (32) is electrically connected to the second electrode (12, source electrode) in order to reduce turn-off loss at the period of turn-off according to the teaching of Ogura ([0128]).

Regarding claim 7, Figures 1-4 and 19 of NISHWAKI do not teach that the semiconductor device according to claim 2, further comprising: a first wiring extending along the second direction (bottom to top in Figure 19) above the first surface of the semiconductor layer and connected to the second electrode (12); and a contact between the semiconductor layer (18+20+22) and the first wiring electrically connected to the first wiring and the third electrode (32).

However, Figure 20 of Ogura, which is pertinent here, teaches a first wiring extending along the second direction (vertical wiring to connect 11)) above the first surface of the semiconductor layer (13-15) and connected to the second electrode (11); and a contact (wiring) between the semiconductor layer (13-15) and the first wiring (connecting 19) electrically connected to the first wiring and the third electrode (19) in a specific configuration in order to reduce turn-off loss at the period of turn-off ([0127]-[0130]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor device of NISHIWAKI such that a first wiring extending along the second direction (bottom to top in Figure 19) above the first surface of the semiconductor layer and connected to the second electrode (12); and a contact between the semiconductor layer (18+20+22, Figure 3A of NISHIWAKI) and the first wiring electrically connected to the first wiring and the third electrode (32) in order to reduce turn-off loss at the period of turn-off according to the teaching of Ogura ([0128]).

Regarding claim 8, Figures 1-4 and 19 of NISHWAKI do not teach that the semiconductor device according to claim 7, further comprising: a second wiring extending along the second direction (bottom to up in the Figure 19) above the first surface of the semiconductor layer (18/20/22) between the first wiring and the second electrode and electrically connected to the control electrode (30).

However, Figure 20 of Ogura, which is pertinent here, teaches a first wiring extending along the second direction (vertical wiring to connect 11) above the first surface of the semiconductor layer (13-15) and connected to the second electrode (11); and a contact between the semiconductor layer (13-15) and the first wiring electrically connected to the first wiring and the third electrode (19) and further a second wiring (for vg1) extending along the second direction above the first surface of the semiconductor layer (13-15) between the first wiring (for vg2) and the second electrode (11) and electrically connected to the control electrode (17) in a specific configuration in order to reduce turn-off loss at the period of turn-off ([0127]-[0130]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor device of NISHIWAKI such that a second wiring extending along the second direction (bottom to up in the Figure 19) above the first surface of the semiconductor layer (18/20/22) between the first wiring and the second electrode and electrically connected to the control electrode (30) in order to reduce turn-off loss at the period of turn-off according to the teaching of Ogura ([0128]).

Regarding claim 9, Figures 1-4 and 19 of NISHWAKI disclose that the semiconductor device according to claim 1, wherein the semiconductor layer (18+20+22) includes a second conductivity type (p-type, 20) semiconductor layer surrounding the first, second, and third trenches (CT1/CT2/CT3, Figure 19) and having an outer edge including a first side extending along the first direction (near pad 50 in Figure 19), a second side (vertical direction) extending along the second direction (in Figure 19), and a corner connecting the first and second sides, and the end of each of the first and second trenches is provided at the corner of the outer edge (near 50 in Figure 19).


Examiner Notes

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAJA AHMAD/Primary Examiner, Art Unit 2813